UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)January 16, 2009 CITIZENS COMMUNITY BANCORP, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-33003 Applied For (State or other jurisdiction of incorporation) (Commission File No.) (IRS EmployerIdentificationNumber) 2174 EastRidge Center, Eau Claire, Wisconsin 54701 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (715) 836-9994 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure Set forth below is investor presentation material for Citizens Community Bancorp, Inc. SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. CITIZENS COMMUNITY BANCORP Date:January 16, 2009 By: /s/ John D. Zettler John D. ZettlerChief Financial Officer
